Title: Charter Party between the Secret Committee and Joseph Hewes, 14 February 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas,Hewes, Joseph
To: 


<February 14, 1776: The agreement is between members of the committee and Joseph Hewes of North Carolina, merchant, one of the owners of the brigantine Fanny of approximately 150 tons, now in the York River, to hire her for a voyage to Europe. She will be in good condition and well provisioned and manned. The owners will pay all the expenses except port charges noted below, and the crew will give the customary assistance in loading and unloading and diligently perform their duties. The ship will receive from the committee’s agent a cargo of tobacco and other produce of Virginia, and will sail to the destination he provides. After the cargo is delivered she will load a new one, either at the port of delivery or at any other in the world to which she is directed, and will return, again as directed, to some American port between Connecticut and North Carolina. The committee will pay $400 Spanish per month for her hire, from the day loading begins in Virginia until the day after her unloading (or, if in ballast, her arrival) at the American port or the day when she is captured or sunk, and port charges at any port other than those where she loads and unloads in America and Europe, and her assessed value, if she is captured, of $4,600 Spanish. Each party binds itself, if it defaults, to pay the other £3,000 Pennsylvanian.>
